 

 

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
MARS ADVERTISING, INC. )
d/b/a THE MARS AGENCY, )
a Michigan Corporation, )
_ ) Case No. 3:18~cV-12986-RHC-MKM
Plaintiff, )
V ) Judge Robert H. Cleland

' ) Magistrate Judge Mona K. Majzoub
)
sUzANNA BIERWIRTH and )
BRAD c. sIMPSON, §

Defendants.

 

STIPULATED PERMANENT INJUNCTION
_____.`________

This matter has come before the Court on the Amended Complaint of
Plaintiff, Mars Advertising, Ine. d/b/a The Mars Agency (“Plaintiff” or “Mars”)
and the Stipulated TRO as to Bierwirth (ECF No. 31) and the Preliminary
Injunction (ECF No. 34 entered in this matter), and the various filings of Plaintiff
and the Defendants, Suzanna Bierwirth (“Bierwirth”) and Brad C. Simpson
(“Simpson”) (collectively, “Defendants”), and upon the stipulation of the parties
hereto and of Third-Party Deponent Advantage Sales & Marketing LLC, with its

parent companies, subsidiaries and affiliates, including, but not limited to, Upshot

 

 

 

LLC (“Advantage”), all choosing freely to resolve this matter along the lines set

forth herein after consultation with counsel of their own choice:

IT IS HEREBY ORDERED AS FOLLOWS:

1. Defendant Suzanna Bierwirth (“Bierwirth”) is allowed to continue

employment with Upshot, but is hereby enjoined from the date of this Order up to

and including August 10, 2019 h'orn:

a) Directly or indirectly providing any services to Edge Marketing or IN

Connected Marketing;

b) Directly or indirectly providing services to/for the following brand

categories:

i1.

iii.
iv.

v1.
vii.
viii.
ix.
x.
xi.
xii.

Cratt beer

Import beer (with the exception of the Constellation Mexico
portfolio)

Wine and spirits (with the exception of Constellation Wines)
Regional specialty grocer

Enterprise solutions (with the exception of Google)

Health, beauty, OTC

Vitamins, minerals & supplements

Beauty, Household needs, Baby

Frozen pizzas, appetizers and desserts

Houseware cooking brands

Candy & Confections

Pet treats

c) Directly or indirectly providing shopper marketing services for Upshot

and/or any of its clients, or for any other entity that competes with Mars;

 

d) Directly or indirectly soliciting any customer or known or recognized
potential customer of Mars;

e) Directly or indirectly encouraging, inducing or otherwise soliciting any
Mars employee to leave Mars’ employment; and

f) Directly or indirectly making any public statements or communications
that are disparaging to Mars, its present or past owners, oft`lcers, managers,
directors or employees.

IT IS FURTHER ORDERED THAT:

2. Bierwirth and Advantage shall cooperate with reasonable, periodic
inquiries from Mars to monitor the above directives.

3. Defendants, Bierwirth and Simpson, and anyone acting in concert or
participation with them are hereby enjoined from using, disclosing, copying,
transferring, publishing, or disseminating any of Plaintifi’s confidential,
proprietary and trade secret information, Which, for purposes of this Order, shall be
comprised of pricing and cost data, financial records, business plans, strategy
documents, pitch information, salary information, marketing plans, historical
information, organizational charts, strategic assessments, Mars’s go-to-market
ideas and inforrnation, pricing information, financial or other data, e-mail and other
correspondence, or any other confidential or proprietary information, including,

but not limited to, business, pricing, and management methods and information,

finances, strategies, systems, research, plans, reports, recommendations and
conclusions, industry comparative analyses, information relating to any persons
who have business relationships with Plaintiff, or any matter or thing obtained or
ascertained by Bierwirth and/or Simpson from Plaintif`f, and which is not generally
available to the public (the “Confidential Information”).

4. Thc Court’s November 2, 2018 Preliminary lnjunction (ECF #34) is
hereby incorporated into this Injunction and Defendants shall cooperate promptly
With Mars at each step to execute upon the remediation protocols adopted pursuant
thereto as necessary to accomplish compliance therewith.

5. Advantage shall provide sworn assurances acceptable to Mars that
neither Advantage nor any of its subsidiaries or affiliated entities have any Mars
Confidential Inf`ormation on their computer systems or otherwise

6. This Court shall retain jurisdiction to enforce the terms /ot`/tliis
,/ /
/

     

Stipulated Permanent Injunction.

7.

way y breach or violation of this Stipulated Permanent Injunction shall

/'onstitute good and conclusive cause to reopen this case.

/
j /‘{lrch 3014

Date

 

 

 

SO STIPULATED:
Dated: February 28, 2019

s/ Paul A. Wilhilm

Paul A. Wilhelm (P69163)

Robert N. Da.re (P79207)

CLARK HILL PLC

500 Woodward Avenue, Ste. 3500
Detroit, MI 48226

(313) 309~4269/ (313) 965-8300
pwilhelm@clarkhill.com
rdare@clarkhill.com

Attorneys for Plaintij”

s/ Thomas R. Wamicke ( with consent)
Thomas R. Wamicke (P47148)

Law Offices of Thomas R. Wamicke,
PLLC

16291 W. 14 Mile Rd., Suite 21
Beverly Hills, MI 48025

(248) 930~4411
tom@warnickelaw.com

Attorneys for Defendants

@,K

 

Bruce A. ,'Larsom.`ear#z¢um)

Advantage Sales & Marketing LLC
18100 Von Karman Ave., Ste. 1000
Irvine, CA 92612-7196
949.214.2560
bruce.larson@advantagesolutions.net
Attorneysfor Advantage

UN|TED STATES DlSTR|CT COURT
FOR THE EASTERN DlSTR|CT OF MlCH|GAN
SOUTHERN DlVlSiON

 

MARS ADVERT|S|NG, iNC.,
P|aintiff,
v. Case No. 18-12986

SUZANNA B|ERW|RTH and
BRAD C. S|NIPSON,

Defendants.
/

ADDENDUM

Pursuant to the court’s on-the-record discussion With counsel on March 1, 2019,
the parties' Stipu|ated Permanent injunction is amended and supplemented as foliows:

6. This court shall retain jurisdiction to enforce the terms of this Stipu|ated
Permanent injunction for ONE YEAR from today to consider allegations of breach.

7. This case is D|SM|SSED PURSUANT TO AND CONS|STENT WiTH the
terms of the Stipu|ated Permanent |njunction, SUBJECT TO RE-OPENING in the event
of any breach or violation of the Stipu|ated Permanent injunction.

8. The terms of the Stipu|ated Permanent injunction survive dismissal of the

CaSe.

s/Robert H. Cleiand
ROBERT H. CLELAND
UN|TED STATES DlSTR|CT JUDGE

Dated: i\/|arch 1, 2019

l hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, March 1, 2019, by electronic and/or ordinary mai|.

s/Lisa Waqner
Case |Vianager and Deputy C|erk
(810) 292-6522

S:\Cieiand\Cieland\JUDGE'S DESK\CZ ORDERS\18-12986.MARS.Addendum.docx

